Order entered January 16, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01061-CR

                          DARRELL DEWAYNE SNEED, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F11-60730-Y

                                            ORDER
       The Court REINSTATES the appeal.

       On November 15, 2013, we ordered the trial court to make findings regarding the

completeness of the reporter’s record.      We ADOPT the trial court’s findings that:      (1) a

reporter’s record and supplemental reporter’s record were filed on June 21, 2013; (2) a second

supplemental record was filed on January 2, 2014; and (3) the record is now complete.

       We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.

If appellant’s brief is not filed within the time specified, the Court will order Riann Moore and

the Dallas County Public Defender’s Office removed as counsel and will order the trial court to

appoint a new attorney to represent appellant in this appeal.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; Katherine Drew,

Appellate-Chief, Dallas County Public Defender’s Office; Riann Moore, Dallas County Public

Defender’s Office; and the Dallas County District Attorney’s Office.


                                                   /s/     DAVID EVANS
                                                           JUSTICE